Citation Nr: 0404629	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than November 24, 
2000, for the grant of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted pension benefits, 
effective November 24, 2000.  The veteran has appealed the 
effective date assigned.


FINDINGS OF FACT

1.  The veteran first filed a claim for pension benefits on 
November 24, 2000.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
prior to November 24, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
2000, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As to the 
veteran's claim for an earlier effective date for the grant 
of pension benefits, he was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 2002 statement of the case and 
the April 2003 supplemental statement of the case.  In the 
September 2002 statement of the case, the RO informed the 
veteran that the record showed that he had filed a claim for 
pension benefits on November 24, 2000 (the RO mistakenly 
stated November 14, 2000, which was the date that the veteran 
signed his application for pension benefits), and that there 
was no evidence that an application for pension benefits had 
been filed prior to November 2000.  The RO noted the 
exception to obtaining an earlier effective date for pension 
benefits when a veteran could establish that he was too 
disabled to apply for the benefits.  In the April 2003 
supplemental statement of the case, the Decision Review 
Officer stated that the basic rules for the assignment of 
effective dates for the grant of pension benefits are based 
upon date of receipt of claim.  He noted there was an 
exception, which would require an application be received 
within one year of a veteran becoming totally disabled 
combined with the inability to file a claim for at least 
30 days.  He stated that these conditions had not been met.  
The Decision Review Officer further noted that the date of 
application for Social Security Administration benefits was 
"immaterial" to the grant of pension benefits.  Thus, the 
veteran was informed that the evidence needed to establish an 
effective date earlier than November 24, 2000, for the grant 
of pension benefits would be that he had submitted a claim 
for such benefits to VA prior to November 24, 2000, or that 
he submitted a claim within one year of becoming totally 
disabled combined with the inability to file a claim for at 
least 30 days.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
March 2001 letter, the RO stated that it must make reasonable 
efforts to help him get evidence to support his claim, such 
as medical records, employment records, or records from other 
agencies.  The RO stated that he must furnish enough 
information about these records so that VA could request them 
from the person or agency that had the records.  The RO noted 
that it was still his responsibility to make sure that the 
records were received by VA.  The RO provided the veteran 
with VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, for him to complete for obtaining records 
of treatment he had received from private physicians.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO obtained the records that the Social 
Security Administration used in granting the veteran 
disability benefits.  The veteran has not alleged that there 
are any other records that need to be obtained in connection 
with his claim for an earlier effective date.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than November 24, 2000, 
is warranted for the grant of pension benefits.  The 
effective date assigned was as of the date the veteran filed 
his claim for pension benefits, so any examination provided 
after the submission of the claim would not assist in 
obtaining an earlier effective date.  Thus, the Board finds 
that VA was not under an obligation to have the veteran 
examined for the purposes of this claim, as such is not 
necessary to make a decision on the claim.

The Board notes that the RO has not sent the veteran a VCAA 
letter dealing specifically with the issue of entitlement to 
an earlier effective date for the grant of pension benefits.  
However, the Office of General Counsel has determined that 
once a VCAA notice is provided for a claim (here, it is the 
veteran's claim for pension), the law does not require a 
separate VCAA letter if the notice of disagreement raises a 
new issue (here, entitlement to an earlier effective date for 
the grant of pension benefits).  VA OGC Prec. Op. No. 8-2003 
(Dec. 22, 2003).  Thus, the RO did not need to provide the 
veteran with a separate notice as to his earlier effective 
date claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2003).  Under 38 C.F.R. § 3.155(a) (2003), the 
claimant or a representative of the claimant can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

The Board notes that the facts are not in dispute.  On 
November 24, 2000, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking pension benefits for severe tear of the bicep 
from the tendon in the left arm and severe tendonitis in the 
right due to overuse.  The Social Security Administration 
records are in the claims file and show that it found that 
the veteran had become "disabled" under its rules on July 
22, 1998.

The RO has granted pension benefits as of the date of the 
November 2000 claim.  The veteran has asserted that his 
pension should go back to July 22, 1998, when he became 
totally disabled.  He states that the reason he did not file 
a claim for VA pension prior to November 2000 was because the 
Social Security person who had handled his claim had failed 
to inform him that "as a veteran[,] I had to also file for 
VA disability."  He concludes that he should not be 
penalized because a government employee failed to do his job.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than November 24, 2000, for the grant 
of pension benefits.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to the date of claim, here, July 
1998, the later date is the controlling date that would be 
the governing consideration in assessing the effective date 
appropriately to be assigned in this case.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA.  38 C.F.R. § 19.5 (2003).  Additionally, the Board 
notes that the laws of the Social Security Administration are 
not binding and conclusive upon VA.  For the reasons stated 
above, an effective date earlier than November 24, 2000, 
cannot be granted.

The Board has considered that the regulation allows a claim 
for compensation to also be a claim for pension benefits, see 
38 C.F.R. §3.151, and consideration has also been extended to 
the question of whether there was an informal claim for 
pension benefits filed prior to November 24, 2000, see 
38 C.F.R. § 3.155(a).  The veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in 
September 1968.  The Board finds that that application 
indicated that he was seeking compensation only.  
Specifically, when asked for the nature of the sickness or 
disease or injury for which his claim was made and the date 
it began, the veteran asserted it was a back disorder, which 
had begun in November 1965 (while the veteran was still in 
service).  The veteran failed to appear for an examination, 
and the RO, in a November 1968 letter, informed the veteran 
that due to his failure to report for the VA examination, 
which was required in a claim for "disability compensation 
or pension," his claim was denied.  The RO informed the 
veteran that no further action would be taken unless he 
informed VA of his willingness to report for an examination 
by signing an enclosed statement and returning the document 
to VA.

The Board finds that the veteran's 1968 application was not 
what could reasonably be considered a claim for pension 
benefits, as there is nothing within the four corners of that 
document that showed an intent to file a claim for pension 
benefits.  See 38 C.F.R. § 3.151.  The veteran clearly 
indicated that he was seeking benefits for a disability that 
had started in service.  Additionally, the RO denied the 
benefit being claimed when it issued the November 1968 
letter.  Following that letter, the next correspondence from 
the veteran was the November 2000 application for pension 
benefits.  Thus, there is nothing in the record to indicate 
that there was an informal claim for pension benefits filed 
prior to the formal claim on November 24, 2000.  The Board 
finds that, based upon the reasons stated above, the RO was 
correct in assigning the effective date of November 24, 2000, 
as that is the date the veteran filed a claim for nonservice-
connected pension benefits.

The Board notes that there is nothing in the claims file to 
show that the veteran met the requirements for a retroactive 
effective date for pension benefits.  See 38 U.S.C.A. 
§ 5110(b)(3)(A), (B) (West 2002) (if the veteran was 
prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran)

The veteran has reported that the person who assisted him 
with his Social Security Administration disability benefits 
had failed to inform him of his right to VA pension benefits 
and that had he known that he could have filed pension 
benefits in 1998, he would have and should not be penalized 
because a government employee failed to provide the proper 
information.  Aside from these claimed circumstances, 
however, the law and regulations are explicit regarding 
effective dates for pension.  A claim in the form specified 
by the Secretary is a prerequisite to such benefits.  See 
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. §§ 3.151, 3.1(p) 
(2003).  There is no waiver of this requirement on the basis 
that the veteran was misinformed by someone, even a 
government employee, or was otherwise without knowledge of 
the requirement.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (erroneous advice given by a government employee 
cannot be used to estop government from denying benefits).

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date earlier than November 24, 2000, for the grant 
of pension benefits, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 24, 
2000, for the grant of pension benefits is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



